Citation Nr: 1100827	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  10-43 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service in the Navy from November 
1944 to July 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends he has current bilateral hearing loss and 
tinnitus attributable to acoustic trauma from his military 
occupational specialty (MOS) as a radioman during his service in 
the Navy.  Service treatment records (STRs) fail to mention any 
hearing loss or tinnitus, but it does not appear any probative 
audiology testing was completed during service.  That is, at his 
separation examination in July 1946, the Veteran's hearing was 
normal according to whispered-voice, coin click, spoken-voice, 
and watch tests.  No diseases or defects such as tinnitus were 
noted as well.  However, his separation examination is of limited 
probative value due to the fact that a more scientific and 
accurate International Standards Organization (ISO) audiometric 
test, which is utilized in current times, was not available in 
the 1940s.  In any event, VA's laws and regulations do not 
specifically require complaints of or treatment for hearing loss 
during service in order to establish service connection.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993) (where the U. S. Court of Appeals 
for Veterans Claims (Court) has
held that, even though disabling hearing loss may not be 
demonstrated at separation, a Veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service).  Moreover, the Board acknowledges that the Veteran's 
in-service MOS as a radioman involved a high probability of noise 
exposure.  

Post-service, the Veteran has never asserted continuity of 
symptoms of hearing loss since service (in his October 2010 
Substantive Appeal he implies his hearing problems became 
noticeable as he aged).  However, he does mention the gradual 
onset of tinnitus while in the Navy.  See April 2009 VA 
examination.  In any event, it was confirmed at the VA 
examination that the Veteran has current recurrent tinnitus and 
current bilateral hearing loss disability per VA standards under 
38 C.F.R. § 3.385 (2010).   

The Veteran should be scheduled for a VA audiology examination to 
obtain a medical nexus opinion concerning the etiology of any 
current bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this regard, as to a nexus to service, the evidence of record 
contains inconclusive medical evidence and opinions.  See e.g. 
April 2009 VA audiology examination that rendered a speculative 
conclusion vs. February 2009 private audiological evaluation that 
documented noise-induced hearing loss in the Navy, but with no 
reasons and bases or adequate explanation.  In addition, there is 
some conflicting evidence of record as to post-service noise 
exposure.  That is, the Veteran reported to the April 2009 VA 
examiner a high level of intercurrent post-service noise exposure 
as a telephone repairman.  In contrast, in the November 2010 
Brief, the Veteran's representative asserts that the Veteran's 
duties as a telephone repairman did not involve any noise 
hazards.  This evidence is inconsistent and contradictory.  

Based on this current, inconclusive evidence of record, a VA Ear, 
Nose, and Throat examination by an appropriate specialist is 
needed to determine whether the Veteran's current bilateral 
hearing loss and tinnitus are attributable to his military 
service, and especially to his high probability of noise exposure 
as a radioman in the Navy.  An opinion that is nonspeculative 
would be preferable.  



Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
Ear, Nose, and Throat (ENT) examination by an 
appropriate specialist to determine the 
etiology of his current bilateral hearing 
loss and tinnitus.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good cause, 
may have adverse consequences on this claim.  
Furthermore, the claims folder must be made 
available for review by the examiner and the 
examination report must state whether such 
review was accomplished.  

Based on the test results and review of the 
claims file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) the Veteran's current bilateral 
hearing loss and tinnitus disorders are the 
result of his military service - and, in 
particular, his high probability of noise 
exposure as a radioman in the Navy.  The 
Board advises the examiner that neither in-
service hearing loss disability by the 
standards of 38 C.F.R. § 3.385, nor evidence 
of treatment for hearing loss or tinnitus 
during service is required for service 
connection.  In addition, please clarify with 
the Veteran whether there was in fact a high 
level of intercurrent, post-service noise 
exposure as a telephone repairman.  See e.g., 
November 2010 Representative's Brief vs. 
April 2009 VA audiology examination.  
Finally, in offering any opinion, the 
examiner must consider the full record, to 
include the Veteran's lay statements 
regarding the incurrence of his bilateral 
hearing loss and tinnitus, and any allegation 
of continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.      

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation with 
his or her opinion, based on findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion or 
the opinion is speculative, the examination 
report should explain why.  

2.  After completion of the above, and any 
additional notice or development deemed 
necessary, then readjudicate the bilateral 
hearing loss and tinnitus claims at issue.  
If these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate consideration 
of his claims.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



